[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JOURNAL ENTRY
Respondent having complied with this court's April 22, 1999 journal entry, respondent's August 18, 1999 motion to purge the finding of contempt against respondent is granted. This court deems that respondent has fully complied with the April 22, 1999 journal entry of this court. This court defers determination on the issue of relator's attorney fees pending submission of an affidavit.
Judge Donna Bowman
Judge John P. Kennedy
Judge Peggy Bryant